Citation Nr: 1116517	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, posttraumatic stress disorder (PTSD), and bipolar disorder, not otherwise specified.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for restless leg syndrome.  


WITNESSES AT HEARING ON APPEAL

Veteran and G. B.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Winston-Salem, North Carolina, VA Regional Office (RO).  

The Board notes that the issues certified on appeal include whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety disorder and entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), it was held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In addition, a May 2007 private opinion relates anxiety and depression to service.  Thus, whether treated as a new claim or one to reopen, the result is the same; the claim regarding a psychiatric disorder must be decided on the merits.  As such, the Board has rephrased the matter as reflected on the title page.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2011.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for the claimed disorders on appeal.  Having reviewed the evidence, the Board finds further development is necessary for a determination in that regard.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, service connection may be granted for chronic disease, including psychoses and cardiovascular-renal disease, including hypertension disease if manifested to a compensable degree within one year following service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that in April 2010, the RO received a CD-ROM disc from the Social Security Administration (SSA).  The records reflect relevant complaints and diagnoses, to include bilateral leg numbness and hypertension, and an April 2006 SSA determination notes disability due to disorders of the back and ischemic heart disease.  

Effective August 31, 2010, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.  Regardless, service connection for hypertension may nevertheless be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In addition, the Veteran testified that he was constantly anxious during service, to include in association with having to go to Vietnam, was given a "knockout pill" due to difficulty sleeping during service, and that he has had similar symptoms since separation.  Transcript at 3-8 (2011).  He further testified to having been a medic during service.  Id at 3 & 7.  The Board notes that his DD Form 214 shows his military occupational specialty (MOS) was, "71B10 CLK TYP".  The Board further notes that personnel records were associated with the claims file following the AOJ's July 2007 Personnel Information Exchange System (PIES) request, the Veteran's 201 personnel file is not associated with the claims file.  

Additionally, the Veteran related hypertension and restless legs to anxiety.  Id. at 7-8 & 12.  The Board notes that except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The May 1969 service entrance examination report shows psychiatric examination was normal.  On the accompanying medical history, he denied having or having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry and nervous trouble of any sort.  Occasional leg cramps and remote enuresis were noted.  The April 1971 separation examination report shows psychiatric examination was normal.  

In addition, private treatment records, dated in June 1994, reflect diagnoses to include psychotic disorder, not otherwise specified, and major depression with agitation, and note a history of treatment by Dr. G. in 1985.  These records are not associated with the claims file.  

VA examination reports, dated in November 1994 and December 1994, note a history to include nightmares about service since separation, and complaints of anxiety and depression were noted, as well as numbness above the knee cap.  The diagnoses entered were generalized anxiety disorder and meralgia paresthetica, left.  

A March 2006 private psychological evaluation reflects a diagnosis of bipolar disorder, not otherwise specified.  A May 2007 private opinion is to the effect that it is as likely as not that the Veteran's depression and anxiety are related to service.  The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In this case, there is relevant and probative evidence, and the evidence is insufficient upon which to base a determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed disorders on appeal.  

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that the April 2010 supplemental statement of the case cites both the old and new standard regarding a diagnosis of PTSD.  The regulatory standard of "clear diagnosis" was the standard in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  The current regulation requires that a diagnosis of PTSD conform to the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV).  

In light of the circumstances in this case, further development is necessary for a determination.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the referenced 1985 private treatment records.  Documents all efforts in this regard in the claims file and associated any records obtained with the claims file.  

2.  After completion of the above to the extent possible, schedule the Veteran for VA examination(s) to determine the nature and etiology of any identified acquired psychiatric disorder, to include anxiety disorder, PTSD, and bipolar disorder, not otherwise specified, as well as hypertension and restless leg syndrome.  The claims file must be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner(s) provide a medical opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified acquired psychiatric disorder, to include PTSD, anxiety disorder, and bipolar disorder, hypertension, or restless leg syndrome had onset during service or within the initial post-service year or is otherwise related to in-service disease or injury.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make sure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  The current standard pertaining to the diagnosis of PTSD should be employed in any supplemental statement of the case issued.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


